FILE COPY




                                  No. 07-16-00405-CR


Jason Paul Harper                           §     From the 320th District Court
  Appellant                                         of Potter County
                                            §
v.                                                July 18, 2017
                                            §
The State of Texas                                Opinion by Chief Justice Quinn
 Appellee                                   §

                                  J U D G M E N T


      Pursuant to the opinion of the Court dated July 18, 2017, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.


      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.


      It is further ordered that this decision be certified below for observance.


                                          oOo